Citation Nr: 1508446	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 and February 1981 and from May 1981 to June 1994.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) regional office in St. Petersburg, Florida (RO).  Although additional issues are included in the December 2012 Statement of the Case, the Veteran indicated in his January 2013 substantive appeal that he was only appealing the issue listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a VA nexus opinion was obtained in July 2010 on whether the Veteran currently has a low back disability that is causally related to service, the opinion does not provide an adequate rationale, as it does not discuss the Veteran's complaints of low back pain in service and his contention on examination in July 2010 that he has had low back pain since the 1970s.  There is also some confusion in the record as to whether the examiner thought that the Veteran had reported that his low back "just started hurting" shortly prior to evaluation, as the Veteran contended in his January 2013 appeal.  Although the Board believes that the examiner was reporting that the Veteran's low back "just started hurting" in service, this issue is not adequately discussed in the examiner's opinion.

Based on the above, additional development is required on the issue on appeal prior to Board adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO will arrange for review of the record by the examiner who conducted the back evaluation of the Veteran in July 2010 to obtain additional clarification.  After review of the record, the reviewer will provide an opinion on whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current low back disability that began in service, is caused by service, or is otherwise related to service.  The opinion must discuss the Veteran's low back complaints in service and why they are or are not related to his current low back disability.  The rationale for the opinion must be explained in as much detail as possible.  

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner who evaluated the Veteran in July 2010 is not available, the RO will obtain an opinion from another appropriate medical professional.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. § 3.158, 3.655 (2014).  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

2.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for entitlement to service connection for low back disability.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  Then the appeal will be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

